|N THE COURT OF APPEALS OF THE STATE OF WASH|NGTON

D|V|S|ON ONE
STATE OF WASH|NGTON, ) No. 71437-6-|
Respondent, §
v. § ORDER GRANT|NG MOT|ON
) TO PUBL|SH c:»
sHANE AusTiN sTAoY, § §§ 

Appellant. ) § 
Appel|ant Shane Austin Stacy filed a motion to publish the opinion filed on M§/ 

12, 2014 in the above case and the respondent has filed an answer to the motion.  §§
majority of the panel has determined that the motion should be granted; g xi

Now, therefore, it is hereby

ORDERED that appellant's motion to publish the opinion is granted.

_ +Vi
DATED this day of June, 2014.

FOR THE COURT:

Judge

 

|N THE COURT OF APPEALS OF THE STATE OF WASH|NGTON

STATE OF WASH|NGTON, No. 71437-6-|

Respondent, D|V|S|ON ONE
v.

PUBL|SHED OP|NlON
SHANE AUST|N STACY,

\f§f\f§I`/\./\-/\-/&/

Appellant. F|LED: May 12, 2014

SCHINDLER, J. - A jury convicted Shane Austin Stacy of assault in the second
degree by strangulation of Andrea Holde, assault in the third degree of a police officer,
and assault in the fourth degree of a hospital security officer. On appeal, Stacy argues
the court abused its discretion by denying his motion to introduce evidence under ER
405(b) and violated his right to present his defense by excluding a statement he made
to police officers while in custody. Stacy also argues the court erred in refusing to give
his proposed jury instruction on involuntary intoxication and the instruction the court
gave misstates the law. ln addition, Stacy claims the court violated his right to be
present and his right to a public trial by answering a question from the jury. We affirm.

FACTS
At around 7:00 p.m. on February 24, 2012, Shane Austin Stacy and his wife Mary

Beth arrived at a party hosted by the local chapter of the international Longshore and

No. 71437-6-l/2

Warehouse Union (|LWU) at the Monticello Hotel in Longview. Over 200 people
attended the party. One bar was located in the ba||room and the other bar in the
lounge. Guests were purchasing drinks for each other and some guests brought
alcohol from their hotel rooms to the party.

Andrea Holde is a member of the |LWU Women’s Auxiliary. Holde arrived at the
hotel at approximately 11:00 p.m. to help clean up after the party ended. Holde is good
friends with Heather Robinson. Karen Mitchell told Holde that earlier that evening,
Stacy’s wife Mary Beth was kissing Heather’s husband Mike Robinson.

Holde confronted Mary Beth, asking her if she kissed Robinson and if she "likes
being a home-wrecking whore." Mary Beth denied kissing Robinson. Holde then found
Stacy and asked him whether it is " ‘okay that your wife was making out with Mike
Robinson.’ " Holde also asked Stacy, " ‘Are you guys swingers?’ " Stacy left and went
to talk to Mary Beth.

Approximately a minute later, Stacy walked over to Holde. Stacy was "furious"
and shouted at Holde, " ‘Why are you lying? Why are you lying?’ " Stacy then grabbed
Holde by the throat, choking her and then slamming her into the wal|. Bartender Kyle
Wharton called 911.

ln an attempt to pull Stacy off of Holde, longshoreman Jimmy Meadows grabbed
Stacy from behind and put him in a "sleep hold." Because Stacy still had a grip on
Ho|de’s neck, Meadows, Holde, and Stacy ended up on the floor. A number of men
tried to pull Stacy off Holde. After someone was finally able to pull Holde away,
Meadows let go of Stacy.

Police officers from the Longview Police Department arrived at the hotel at

No. 71437-6-|/3

approximately 11:15 p.m. Officer Timothy Deisher saw "a couple of guys" holding Stacy
down on the ground. Officer Deisher said that Stacy was struggling and cursing. When
Officer Deisher bent down to take hold of Stacy’s legs, Stacy kicked Officer Deisher in
the nose and lip. Officer Timothy Huycke helped Officer Deisher handcuff Stacy. Stacy
was aggressive and angry, saying everyone was going to hell. Before taking Stacy to
jail, the police took him to St. John Medical Center.

When they arrived at the hospita|, Stacy was uncooperative and refused to get
out of the patrol car. Hospital security officers Kyle Roush and Michael Derry helped
the police officers pull Stacy out of the patrol car and put him in a wheelchair. When the
health care providers attempted to take Stacy’s blood pressure, Stacy began yelling and
cursing, and kicked hospital security officer Roush on the right side of his neck and jaw.

The State charged Stacy with assault in the second degree by strangulation of
Andrea Holde in violation of RCW 9A.36.021(1)(g), assault in the third degree of OfHcer
Timothy Deisher in violation of RCW 9A.36.031(1)(g), and assault in the fourth degree
of hospital security officer Kyle Roush in violation of RCW 9A.36.041(1).

More than 25 witnesses testified during the four-dayjury trial, including Holde,
one of the bartenders at the Monticello Hotel, a number of longshoremen who attended
the party, police officers, hospital staff, and Stacy. The defense theory at trial was that
Stacy unknowingly ingested drugs.

Bartender Kyle Wharton testified that he served Stacy and his wife "tap beer, and
l think they may have had shots, too." Wharton testified that he never added anything
to the drinks and did not see anyone suspicious at the bar. Wharton said guests were

buying drinks for each other and there was a "high-flow of drinks[,] everybody was

No. 71437-6-|/4

buying everybody drinks, . . . they were celebrating." Wharton testified it was hard to
keep track of how much everyone was drinking:

Q. . . . . Were you watching the comings and goings at the
party?

A. As much as possible, but it was really, really busy. . . . [l]t’s a
high-flow of drinks. So, there’s -- there’s a lot of drinks going out. So, it’s
-- it was a busy night.

Q Okay. Was it hard to keep track of what everyone was

drinking?
A. By --
Q. By the amount that they had?
A. -- like -- yes.

Wharton also testified that a number of people were bringing their own alcohol to

the party:

[T]here was a ton of the red, cheap party cups that were flowing through

from -- because they rented a bunch of motel rooms and hotel rooms, and

people were bringing in the red party cups from every -- every direction.

And l couldn’t keep up with that.

Wharton said that based on his experience as a bartender, "alcohol affects people in
different ways. . . . [S]ome other people can be fine one second, and then have two
more, and then just [be] completely gone."

During cross-examination, the defense introduced into evidence a copy of the bar
tab showing that Stacy purchased five beers and a number of mixed drinks at the hotel
ballroom bar.

Several officers testified that Stacy was extremely intoxicated. Officer Deisher
told the jury that when he first saw Stacy, he had "bloodshot and watery eyes, he was
yelling things, his speech seemed slurred. There was obviously a strong odor of alcohol

or intoxicants about his person." Officer Deisher testified that he is trained to detect

signs of drug use and that he observed no signs of drug use during his interaction with

No. 71437-6-l/5

Stacy.

Officer Huycke testified that he smelled "the strong odor of an alcoholic beverage
coming from [Stacy]. He was yelling many profanities, among other things, and as he’s
ye||ing, his speech seems to be slurred."

Officer Rocky Epperson testified he did not see any signs of drug intoxication.
Officer Epperson testified that Stacy was "very intoxicated" and had "[v]ery slurred
speech, he was staggering; his eyes were very watery, bloodshot; and his movements
were s|ow. And, there was the obviously [sic] odor -- overpowering odor of alcohol."

Hospital security officer Michael Derry testified that he and Stacy were
"acquaintances through my wife at her work" and he attended Stacy’s wedding. Derry
said that Stacy recognized him and called him by name at the hospita|:

A. . . . Shane did recognize who l was and repeatedly stated

that, "Mike, you know me."

Q. Okay. Did you introduce yourself as Mike?

A. l didn’t have to.

Q. Okay. Did he call you by name first?

A. Yes.

Hospital security officer Kyle Roush testified that Stacy was "obstinate, he was
very uncooperative, refused to follow any of our instructions, refused to allow us to do
vital signs . . . . He was continually using the F-word, telling us to get out of his room."
Roush testified that while the nurse and medical technician were attempting to take
Stacy’s blood pressure, Stacy "was lying on the bed, and l was basically leaning over
him to lift him back up into a seated position so that they could complete their vital
signs. When l did that, he raised his left leg up and kicked me on the right side of the

neck and jaw area."

The defense called several people who attended the party to testify, including

No. 71437-6-|/6

Kelly Harris, Ryan Sherman, Michelle Brister-Williamson, and Shelly Porter. Harris
testified that Stacy did not appear intoxicated at 9:30 p.m. Sherman said that when he
saw Stacy between 10:00 p.m. and 10:30 p.m., Stacy did not appear intoxicated.
Brister-Williamson testified that before the fight broke out, Stacy did not appear
intoxicated, but after the fight, "he was all tensed up, and like, stiff. And his face was,
like, distorted, that l didn’t recognize that it was him. . . . He was non-responsive. He --
he was making all kinds -- he was just making these, like, growling, gurg|ing, weird
noises." Brister-Williamson described Stacy as "|ook[ing] like he was possessed."
Porter also testified that Stacy did not appear intoxicated at 10:45 p.m. but 10 minutes
later, Stacy did not recognize her and "looked like a crazy man." Stacy’s friends Ted
Aadland, Sarah Sheldon, Wendy Fleckenstein, and Marion Lee testified that Stacy had
a reputation for peacefulness and honesty.

The defense also presented evidence that because Stacy drank only five beers
that night, the only explanation for his behavior was that someone at the party must
have slipped him a drug. Stacy testified that he only drank beer, and his wife drank
mixed drinks and bought other drinks for friends. Stacy said that he did not have any
memory of the night from around 9:00 p.m. until he woke up in jail, Stacy testified that
when he woke up in jail, he “had no recollection of what had happened" and did not
know why he was there. Stacy told the jury that he believed someone slipped
something into his drink.

On cross-examination, Stacy said that he only remembered having three beers
before 9:00 p.m., but admitted that he could have had more to drink after 9:00 p.m.:

Q. . . . [Y]ou agree that you have -- you don’t have a memory
after a certain point, correct?

No. 71437-6-|/7

A. Correct.
Q. So, it’s possible that somebody did buy you a drink that you
just don’t remember?
A. lt’s possible.

Stacy also admitted that he did not know of anyone with a motive to drug him:

Q. . . . . ls it your belief that somebody slipped something into
your drink?

A. That’s the only explanation that l can think of for what
happened to me.

Q. Okay. Who?

A. lf l knew, l wouldn’t be sitting here.
Q. Who do you think?
A. l have no idea.

Q. Okay. So, there was nobody really there that night that you

can ginpoint of having any bad blood with you to have done this to you,

right A. l couldn’t tell you.

Forensic scientist Dr. Raymond Grimsbo and pharmacist Nicholas Rotello
testified as expert witnesses for the defense. Dr. Grimbso testified that assuming Stacy
drank only five beers in four hours, he would expect his blood alcohol content to be .03
to .05 percent, below the legal limit of .08. According to Dr. Grimsbo, Stacy’s behavior
could have been the result of a stimulant. But Dr. Grimsbo admitted his opinion was
"[s]peculative" and without a toxicology report, he could not testify to a reasonable
degree of medical certainty that Stacy had ingested any drugs. Dr. Grimsbo also
testified that alcohol can cause a person to black out but could not recall if blackouts
were associated with stimulants like methamphetamine.

Rotello testified that Stacy was "definitely under the influence of another agent,"
specifically, a stimulant. Rotello based his opinion on "witness reports, testimony, police

officers, people from Monticello Hotel; information from the hospital, [registered nurse]s,

things like that; comments, general comments, that were provided to the police

No. 71437-6-l/8

department." Rotello said that the stimulant "possibly could be" methamphetamine.
Rotello testified that both methamphetamine and alcohol can cause amnesia or
blackouts. But on cross-examination, Rotello admitted that he could not say with a
reasonable degree of certainty that Stacy had any drug in his system.

At the conclusion of the evidence, the State submitted proposed jury instructions
on voluntary intoxication and involuntary intoxication. Consistent with 11 WAsr-irNGToN
PRAcTlcE: WAsHiNcToN PATTERN JuRY lNsTRucTloNs: CR\M\NAL 18.10, at 282 (3d ed.
2008) (WPlC), the proposed voluntary intoxication instruction states:

No act committed by a person while in a state of voluntary
intoxication is less criminal by reason of that condition. However, the
evidence of intoxication may be considered in determining whether the
defendant acted with intent.

The State’s proposed involuntary intoxication instruction states:

involuntary intoxication is a defense to a charge of Assault if:
(a) The defendant was given alcohol or drugs by force or fraud
and
(b) The alcohol or drugs prevented the defendant from forming
the intent to assault.

The defendant has the burden of proving this defense by a
preponderance of the evidence. Preponderance of the evidence means
that you must be persuaded, considering all the evidence in the case, that
it is more probably true than not true. if you find that the defendant has
established this defense, it will be your duty to return a verdict of not guilty
as to a specific charge. Because a separate crime is charged in each
count, you must decide each count separately. Your verdict on one count
should not control your verdict on any other count.

The defense of involuntary intoxication is not available if the
defendant voluntarily ingested alcohol or drugs. if you find the defendant
voluntarily ingested alcohol and/or drugs, use the instruction on voluntary
intoxication, instruction number.___.

Stacy also proposed a jury instruction on involuntary intoxication and objected to
giving the State’s proposed instruction on involuntary intoxication. Stacy argued the

State had the burden of disproving involuntary intoxication beyond a reasonable doubt.

No. 71437-6-|/9

The court disagreed, and gave a modified version of the instruction proposed by the
State‘

During deliberations, the jury submitted a written question asking, "What date
was the Defense Hired for the defendant?" The "Question from the Deliberating Jury
and Court’s Response" form shows the question was received at 1:10 p.m. on Ju|y 13,
2012. "After affording ali counsel/parties opportunity to be heard," at 1:15 p.m., the
court responded, "You must rely on the evidence presented to you in the course of the
trial."

The jury found Stacy guilty as charged of assault in the second degree of Holde,
assault in the third degree of police officer Deisher, and assault in the fourth degree of
hospital security officer Roush.

ANALYSlS

1. ER 405jbl

The trial court ruled that Stacy could introduce evidence of his reputation for

peacefulness but did not allow specific instances of conduct evidence under ER 405(b).

Stacy argues the court abused its discretion by excluding specific instances of conduct
showing his peaceful character under ER 405(b). Specifica|ly, Stacy sought to
introduce evidence that he had not been in a tight since eighth grade.

The admissibility of evidence is within the discretion of the trial court. St_zate_v_.
A;tsa, 142 Wash. 2d 904, 913, 16 P.3d 626 (2001). We review the decision to exclude

evidence for abuse of discretion. Atsbeha, 142 Wn.2d at 913-14. A trial court abuses

‘ The jury instruction on involuntary intoxication did not include the following language from the
last paragraph of the State’s proposed instruction:
The defense of involuntary intoxication is not available if the defendant voluntarily
ingested alcohol or drugs. if you Hnd the defendant voluntarily ingested alcohol and/or
drugs, use the instruction on voluntary intoxication, instruction number.__.

9

No. 71437-6-|/10

its discretion when its decision is manifestly unreasonable or based on untenable
grounds or untenable reasons. State v. Finch, 137 Wash. 2d 792, 810, 975 P.2d 967
(1999).

"Evidence of a person's character or a trait of character is not admissible for the
purpose of proving action in conformity therewith on a particular occasion." ER 404(a).
Evidence of specific instances of conduct is admissible under ER 405(b) only if the
"character or a trait of character" is "an essential element of a charge, claim, or
defense." "For character to be an essential e|ement, character must itself determine the
rights and liabilities of the parties." State v. Kel|y, 102 Wash. 2d 188, 197, 685 P.2d 564
(1984).

We conclude the court did not abuse its discretion by excluding evidence of
specific instances of conduct to prove peacefulness. Character is not an essential
element of any charge, claim, or defense for the crime of assault. State v. Mercer-
Drummer, 128 Wash. App. 625, 632, 115 P.3d 454 (2005).2
2. Riqht to Present Defense

Stacy claims exclusion of a statement he made to police after being booked into
jail violated his right to present his involuntary intoxication defense.

A defendant in a criminal case has a constitutional right to present a defense.
State v. Mee Hui Kim, 134 Wash. App. 27, 41, 139 P.3d 354 (2006). But the constitutional
right to present evidence is not unfettered. A defendant does not have a right to
introduce irrelevant or inadmissible evidence. State v. Rehak, 67 Wash. App. 157, 162,

834 P.2d 651 (1992).

2 Without citation to relevant authority, Stacy also argues "evidence of speciHc acts tending to
prove peacefulness were an essential part of the defense of involuntary intoxication." Case law does not
support his argument. g Mercer-Drummer, 128 Wn. App. at 632.

10

No. 71437-6-|/11

The State called Officer Brian Price to testify at trial. On cross-examination,
Officer Price testified that while Stacy was in a holding cell, Stacy asked him "what he
was doing there, because he had no idea." The court sustained the State’s hearsay
objection and instructed the jury to disregard the testimony that Stacy told Officer Price
"he had no idea" why he was in jail. Without objection, the defense attorney then asked
Officer Price, "What did Mr. Stacy ask you?" in response, Officer Price testified, "He
asked us why he was in jail."

Officer Price testified, in pertinent part:

Q. Did you have contact with the Defendant later that night at

the jail?
A. Yes, l did.
Q. And tell me about that contact.
A. Well, . . . Officer Bianchard . . . and i were there for an

unrelated case And, Mr. Stacy was in one of the holding cells, and he
had asked us what he was doing there, because he had no idea.
Q. Okay.

[PROSECUTOR]: Objection, Your Honor, to the last
part as hearsay.

JUDGE WARNlNG: Okay. l’ll sustain as to the last
comment about him not knowing why.

[DEFENSE COUNSEL]: Okay. Do --

[PROSECUTOR]: And Your Honor, we’d ask for an
instruction to disregard that.

JUDGE WARNlNG: The jury should disregard that
last part of the answer. Alright. [Defense counsel], anything
further?

[DEFENSE COUNSEL]: Yes, l -- l want to make
[sure] they understand what the last part of the answer was
and what they can consider.

JUDGE WARNlNG: Okay. Why don’t you re-ask the
question?

Q. What did Mr. Stacy ask you?

A. He asked us why he was in jail.

Q. Okay. And when he asked you why he was in jail, was he in
a ce||?

A. Yes, he was.

At the conclusion of the testimony, defense counsel agreed to excuse and release

11

No. 71437-6-|/12

Officer Price from the subpoena.

For the first time on appeal, Stacy argues the statement he made to Officer Price
that he had "no idea" why he was in jail was admissible under ER 801(d)(1)(ii).3 We do
not consider an evidentiary error raised for the first time on appeal. State v. Kirkman,
159 Wash. 2d 918, 926, 155 P.3d 125 (2007). in any event, because there was no
express or implied charge of recent fabrication when Officer Price testified during the
State’s case in chief, the statement was not admissible under ER 801(d)(1)(ii).

3. involuntary intoxication Jurv instruction

Stacy contends the court erred in refusing to give his proposed instruction on
involuntary intoxication, and the jury instruction the court gave misstates the law. Stacy
asserts the court erred in failing to define the term "fraud," and the instruction the court
gave did not state that involuntary intoxication is a complete defense to the charged
crime and improperly used the standard for voluntary intoxication. Stacy claims the
refusal to give his proposed involuntary intoxication instruction and the erroneous jury
instruction the court gave denied him the right to a fair trial.

We review alleged errors of law in jury instructions de novo. State v. Barnes, 153
Wash. 2d 378, 382, 103 P.3d 1219 (2005). " ‘Jury instructions are sufficient when they
allow counsel to argue their theory of the case, are not misleading, and when read as a
whole properly inform the trier of fact of the applicable law.’ " Keller v. Citv of SDokane,

146 Wash. 2d 237, 249, 44 P.3d 845 (2002) (quoting Bodin v. Citv of Stanwood, 130

3 ER 801(d)(1) provides that a statement is not hearsay if

[t]he declarant testifies at the trial or hearing and is subject to cross examination
concerning the statement, and the statement is (i) inconsistent with the declarant's
testimony, and was given under oath subject to the penalty of perjury at a trial, hearing,
or other proceeding, or in a deposition, or (ii) consistent with the declarant's testimony
and is offered to rebut an express or implied charge against the declarant of recent
fabrication or improper influence or motive, or (iii) one of identification of a person made
after perceiving the person.

12

No. 71437-6-|/13

Wn.2d 726, 732, 927 P.2d 240 (1996)). if a jury instruction correctly states the law, the
trial court’s decision to give the instruction will not be disturbed absent an abuse of
discretion. State v. Aguirre, 168 Wash. 2d 350, 364, 229 P.3d 669 (2010). We also review
the trial court’s refusal to give a jury instruction for an abuse of discretion. a
_B_u_zLll, 148 Wash. App. 592, 602, 200 P.3d 287 (2009).

Here, the court instructed the jury on both voluntary intoxication and involuntary
intoxication. Voluntary intoxication is not a complete defense to a crime a
_Qgate_§, 107 Wash. 2d 882, 891, 735 P.2d 64 (1987).4 "Voluntary intoxication does not
excuse the criminality of the act but it can render the defendant incapable of forming the
specific intent necessary for conviction of the crime." State v. Mriglot, 88 Wash. 2d 573,
576 n.2, 564 P.2d 784 (1977). "[E]vidence of voluntary intoxication is relevant to the
trier of fact in determining in the first instance whether the defendant acted with a
particular degree of mental culpability." _C_J_o_ale_s_, 107 Wn.2d at 889. The jury instruction
the court gave on voluntary intoxication states:

No act committed by a person while in a state of voluntary

intoxication is less criminal by reason of that condition. However, the

evidence of intoxication may be considered in determining whether the

defendant acted with intent.[51

Unlike voluntary intoxication, "involuntary intoxication is a complete defense" to a

crime, "albeit a disfavored one." Mriglot, 88 Wn.2d at 575. The supreme court in

Mriglot held that involuntary intoxication "must rise to the level of insanity." Mriglot, 88

4 RCW 9A.16.090 provides:

No act committed by a person while in a state of voluntary intoxication shall be deemed
less criminal by reason of his or her condition, but whenever the actual existence of any
particular mental state is a necessary element to constitute a particular species or degree
of crime, the fact of his or her intoxication may be taken into consideration in determining
such mental state

5 The court gave the pattern instruction on voluntary intoxication. S_ee WPlC 18.10.
13

No. 71437-6-|/14

Wn.2d at 575.

"lnvoluntary intoxication, on the other hand, does constitute a defense if it
puts the defendant in such a state of mind . . . that he does not know the
nature and quality of his act or know that his act is wrong, in a jurisdiction
which has adopted the M’Naughten test for insanity."

Wg|gt, 88 Wn.2d at 5756 (quoting W. LAFAvE & A. Scorr, HANoBook oN CR\M\NAL LAw
§ 45, 347-48 (1972)).7 "[O]nce a defendant has shown that the degree of his
involuntary intoxication meets the appropriate insanity test, his criminal capacity is
vitiated and the jury never reaches the issue of specific intent." Mriglot, 88 Wn.2d at
576 n.2. A defendant must prove the defense of involuntary intoxication by a
preponderance of the evidence. State v. Deer, 175 Wash. 2d 725, 736, 287 P.3d 539
(2012).

The court instructed the jury that involuntary intoxication is a defense to assault if
the defendant proves by a preponderance of the evidence that Stacy was given drugs
by force or fraud, and the drugs prevented him from forming the intent to assault. The
jury instruction the court gave on involuntary intoxication states:

involuntary intoxication is a defense to a charge of Assault if:

(a) The defendant was given alcohol or drugs by force or fraud;
and
(b) The alcohol or drugs prevented the defendant from forming
the intent to assault.
The defendant has the burden of proving this defense by a
preponderance of the evidence. Preponderance of the evidence means
that you must be persuaded, considering all the evidence in the case, that
it is more probably true than not true. if you find that the defendant has

established this defense, it will be your duty to return a verdict of not guilty
as to a specific charge. Because a separate crime is charged in each

6 (Alteration in original.)

7 Washington follows the M'Naghten's Case, 10 Clark & Fin. 200, 210, 8 Eng. Rep. 718, 722 (H.L.

1843), rule for determining insanity, which has been codified at RCW 9A.12.010. §§ State v. Klein, 156
Wash. 2d 102, 113, 124 P.3d 644 (2005) (citing M'Naghten's Case, 10 Clark & Fin. at 210, 8 Eng. Rep. at
722).

14

No. 71437-6-|/15

count, you must decide each count separateiy. Your verdict on one count
should not control your verdict on any other count.

The court refused to give Stacy’s proposed instruction on involuntary intoxication.

The jury instruction proposed by the defense states:
involuntary intoxication is a defense to the crime charged.

"lnvoluntary intoxication" means intoxication brought about by force, or

fraud, or some other means not within the control of the defendant.

involuntary intoxication absolves the defendant of any criminal

responsibility.

First, Stacy argues the court should have defined "involuntary intoxication" as "by
force, or fraud, or some other means not within the control of the defendant." The trial
court did not abuse its discretion by refusing to give Stacy’s proposed instruction or
instruct the jury on the meaning of "force or fraud." "A trial court is not required to give
an instruction which is erroneous in any respect." State v. Hoffman, 116 Wash. 2d 51,
110-11, 804 P.2d 577 (1991). See also State v. Twitche|l, 61 Wash. 2d 403, 410, 378 P.2d
444 (1963) ("lt is not error to refuse an instruction which incorrectly states the law.").

involuntary intoxication is intoxication caused by force or fraud. § State v. Hutsell,

 

120 Wash. 2d 913, 920, 845 P.2d 1325 (1993) (citing Seattle v. Hil| 72 Wash. 2d 786, 435
P.2d 692 (1967) (defining "voluntary intoxication" as intoxication not caused by force or
fraud)).

Further, "whether the words used in an instruction require further definition is a
matter ofjudgment to be exercised by the trial court." State v. O'Donnell, 142 Wash. App.
314, 325, 174 P.3d 1205 (2007). "Trial courts must define technical words and
expressions used in jury instructions, but need not define words and expressions that
are of ordinary understanding or self-explanatory." State v. Brown, 132 Wash. 2d 529,

611-12, 940 P.2d 546 (1997). Here, the court did not abuse its discretion in refusing to

15

No. 71437-6-l/16

give Stacy’s proposed involuntary intoxication instruction." The court concluded "fraud"
is a term of common understanding. The court ruled, in pertinent part:

"Fraud" is a term of common understanding. lt doesn’t require further

definition. l think, certainly, the argument that you’re making, the --

provided the intoxicants -- provided by means outside of his control is a --

an appropriate argument under the definition of fraud, can and should be

made And l think that’s suf_ficient, that term is sufficient to let the jury

understand that is an appropriate defense and not to confuse them. So,

that’s the reason for not giving that additional language.

Next, Stacy argues the instruction incorrectly used the standard for voluntary
intoxication and does not clearly state that involuntary intoxication is a complete
defense. We agree the involuntary intoxication instruction the court gave erroneously
uses the standard for voluntary intoxication, not involuntary intoxication. The
involuntary intoxication instruction erroneously states that Stacy has the burden to prove
drugs or alcohol prevented him from forming the intent to assault, rather than stating
Stacy did not know the nature and quality of his act. Mriglot, 88 Wn.2d at 576. We also
note that neither the instruction proposed by the defense nor the involuntary intoxication
instruction the court gave accurately states that involuntary intoxication is a defense
only if Stacy shows involuntary intoxication rises to "to the level of insanity" and put him
" ‘in such a state of mind . . . that he does not know the nature and quality of his act or
know that his act is wrong.’ " Mriglot, 88 Wn.2d at 575, 5769 (quoting LAFAvE & ScotT,
HANDBooK oN CR\M\NAL LAw, at 347-48).

Nonethelss, we conclude the erroneous instruction was harmless beyond a

reasonable doubt. An instructional error is harmless if, beyond a reasonable doubt, the

8 The record also shows that during closing, defense counsel argued that "[f]raud means that l
have slipped [a drug] to you. You have not voluntarily taken that, and you should not be held responsible
for things you do if you descend to the level of a crazy person."

9 (Alteration in original.)
16

No. 71437-6-l/17

error did not contribute to the verdict obtained. State v. Brown, 147 Wash. 2d 330, 344, 58
P.3d 889 (2002). "ln deciding whether the error contributed to the verdict and whether it
is harmless, the court must ‘thoroughly examine the record’ and may consider how the
case is argued to the jury." State v. Johnson, 116 Wash. App. 851, 857, 68 P.3d 290
(2003)‘° (quoting _l?;;ovv_n, 147 Wn.2d at 341).

First, as previously discussed, the jury instruction the court gave on involuntary
intoxication lowered the defendant’s burden of proof. The instruction did not require
Stacy to prove by a preponderance of the evidence that he met the M’Naughten test for
insanity. Further, the oven/vhelming evidence established Stacy was extremely
intoxicated after voluntarily consuming only alcohol.

Officer Deisher testified Stacy’s eyes were bloodshot, his speech slurred, and he
smelled strongly of alcohol. Officer Deisher said that he is trained to detect signs of
drug use and saw no signs that Stacy was on a drug. Officer Huycke testified that when
he helped Gfficer Deisher handcuff Stacy, he noticed that Stacy smelled strongly of
alcohol.

Officer Matt Headley also testified that he "observe[d] the odor of intoxicants"
from Stacy and that Stacy’s speech was slurred. Officer Epperson testified that Stacy
was "very intoxicated," smelled strongly of alcohol, had "watery, bloodshot" eyes, and
was staggering. Officer Epperson, who is also trained to recognize drug use, saw no
signs of drug intoxication.

Hospital security officer Roush testified Stacy was "quite intoxicated, strong odor
of alcohol on his person. The defiant, obstinate nature as well indicated alcohol

intoxication to me." Nurse Mike Rogen also testified that Stacy was intoxicated and that

‘° (Footnote omitted.)
1 7

No. 71437-6-|/18

he did not notice anything in Stacy’s behavior or vital signs that caused him to think
Stacy might beunder the influence of drugs.

Stacy produced no evidence that he had actually ingested any drugs, and
according to his own expert witness, the evidence supporting Stacy’s theory that he had
been drugged was "speculative." Dr. Grimsbo testified that his opinion that a stimulant
caused Stacy’s behavior was an "educated guess" and was not based on a toxicology
report. We conclude the instructional error was harmless beyond a reasonable doubt.
4. Response to Jurv Question

Stacy argues the court violated his constitutional right to a public trial and his
right to be present by submitting a response to a written question from the jury.

During deliberations, the jury submitted a written question asking when counsel
was hired for the defendant. Five minutes later, the court responded in writing stating
that "[a]fter affording all counsel/parties opportunity to be heard[,] [y]ou must rely on the
evidence presented to you in the course of the trial.""

The Sixth Amendment to the United States Constitution and article l, section 22
of the Washington State Constitution guarantee a defendant the right to a public trial.

State v. Wise, 176 Wash. 2d 1, 9, 288 P.3d 1113 (2012). The court reviews a claim of

11 The Question from the Deliberating Jury and Court’s Response states:
JURY QUEST|ON: What date was the Defense Hired for the defendant?
l/s/l 7-13-2012
Presiding Juror/ Date
Date and time received by the Bailiff: 7/13/12 1:10

COURT’S RESPONSE: (After affording all counsel/parties opportunity to be heard.)
You must rely on the evidence presented to you in the course of the trial.

[/§/l
Judge
Date and time returned to thejury: 7/13/12 1:15

(Emphasis in original.)
18

No. 71437-6-l/19

violation of a public trial right de novo. @, 176 Wn.2d at 9. The defendant bears the
burden of establishing a public trial right violation. State v. Sublett, 176 Wash. 2d 58, 75,
292 P.3d 715 (2012) (plura|ity opinion).

The Washington Supreme Court’s decision in m is dispositive in Le_tt,
the Washington Supreme Court held the trial court did not violate the defendant’s right
to a public trial by considering a jury question about a jury instruction with only counsel
present in chambers. e, 176 Wn.2d at 70, 77. Stacy argues that l is
distinguishable because the jury question in that case was a legal question about the
jury instructions, while here, it was a factual question. But under the experience and
logic test, ms analysis focuses on " ‘whether the place and process have
historically been open to the press and general public,’ " and " ‘whether public access
plays a significant positive role in the functioning of the particular process in question.’ "
e, 176 Wn.2d at 73 (quoting Press-Enter. Co. v. Superior Court of Cal., 478 U.S.
1, 8, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986)). The factual nature of the jury’s question
does not alter this analysis.

Stacy also argues that the court violated his right to be present during a critical
stage of the proceeding. A criminal defendant has the right to be present whenever the
defendant’s presence has a reasonably substantial relationship to the fullness of his
opportunity to defend against the charge. in re Pers. Restraint of Benn, 134 Wash. 2d 868,
920, 952 P.2d 116 (1998). The crux "of the constitutional right to be present is the right
to be present when evidence is being presented." in re Pers. Restraint of Lord, 123
Wash. 2d 296, 306, 868 P.2d 835 (1994). The defendant, therefore, does not have a right

to be present during an in-chambers conference between the court and counsel on legal

19

No. 71437-6-|/20

matters. L_ord_, 123 Wn.2d at 306. Further, as in State v. Jasper, 174 Wash. 2d 96, 124,
271 P.3d 876 (2012), the jury question form states the court answered the question only
"[a]fter affording all counsel/parties [the] opportunity to be heard," and nothing in the
record indicates whether Stacy was present when the court considered the question
from the deliberating jury. We conclude Stacy does not meet his burden to establish a
violation of his right to be present.

We affirm.

WE CONCUR:

¢@>